Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5 and 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim language recites “creating” while citing apparatus limitations are recited. It is unclear as to which category of claimed subject matter is being claimed. Also “creating” appears to refer to a natural law phenomena. For purpose of examination, the limitation “creating…” will be treated as product by process limitation.
In regards to claim 14, it is unclear the claim is intended use of an apparatus claim. For purposes of examination the claim will be treated as an apparatus and the use limitations will not be afforded patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in claim 4 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner suggests deleting “near”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 4, 9, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japikse, David et al., US 20050152775 A1
Japikse teaches:
an impeller (23) arranged in a main flow path (22)  and including a plurality of vanes, the impeller configured to rotate about an axis; and

Japikse further teaches:
Claim 2. The refrigerant compressor as recited in claim 1, wherein the channel is
configured to extend an operating range of the compressor.
3.    (Currently Amended) The refrigerant compressor as recited in claim 1, wherein, when the compressor is operating at a low capacity that is near a surge condition, a portion of the fluid in the main flow path is configured to enter the channel via the second orifice and be reintroduced into the main flow path via the first orifice.
4.    (Currently Amended) The refrigerant compressor as recited in claim 1, wherein, when the compressor is operating at a high capacity creating a choke point, a portion of the fluid in the main flow path is configured to enter the channel via the first orifice and be reintroduced into the main flow path via the second orifice.
9    (Original)    The    refrigerant compressor as recited in claim 1, wherein the second orifice (38) is upstream of trailing edges of the vanes. See Figure 1

11.    (Original)    The    refrigerant compressor as recited in claim 1, wherein the channel (34) extends substantially axially relative to the axis. (figure 1)

a channel (34) outside the main flow path, a first orifice fluidly (48) coupling the channel to the main flow path (22) upstream of the vanes, and a second orifice (38) fluidly coupling the channel to the main flow path (22) downstream of leading edges of the vanes, wherein a deswirl vane (50) is arranged within the channel (34). Figure 1
14.    (Original)    The refrigerant compressor as recited in claim 1, wherein the refrigerant compressor is used in a heating, ventilation, and air conditioning (HVAC) chiller system.

Please see figures 1-3 and paragraphs 17-25.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and  15- 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Japikse (cited above) and further in view of Onodera; Fumiaki, US 20170260987 A1.
Japikse fails to teach:	

7.    (Original)    The    refrigerant compressor as recited in claim 6, wherein a radial compression stage is arranged in the main refrigerant flow path downstream of the mixed compression stage.
8.    (Original)    The    refrigerant compressor as recited in claim 1, wherein the impeller is part of a radial compression stage.
	Onodera teaches:
6. 	The refrigerant compressor as recited in claim 1, wherein the impeller is part of a mixed compression stage, the mixed compression stage having both axial and radial components, the mixed compression stage having an inlet and an outlet, (figure BA, paragraph 55)
7.    The refrigerant compressor as recited in claim 6, wherein a radial compression stage is arranged in the main refrigerant flow path downstream of the mixed compression stage, (figure 1)
8.    The refrigerant compressor as recited in claim 1, wherein the impeller is part of a radial compression stage, (figure 8b)
	In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the compressor of 
In regards to claim 15, Japikse teaches:
an impeller (23) arranged in a main flow path (22)  and including a plurality of vanes, the impeller configured to rotate about an axis; and
a channel (34) outside the main flow path (figure 1), a first orifice fluidly (48) coupling the channel (34) to the main flow path (22) upstream of the vanes, and a second orifice (38) fluidly coupling the channel (34) to the main flow path (22) downstream of leading edges of the vanes, wherein the channel extends both and axially relative to the axis (Figure 1).
But fails to teach:
a main refrigerant loop including a compressor, a condenser, an evaporator, and an expansion device.
Onodera teaches:
a main refrigerant loop including a compressor (22), a condenser (24), an evaporator (28), and an expansion device (not labeled) See Figure 1
In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the compressor of Japikse, with refrigerant loop of Onodera, because these components are conventionally used in cooling.
In regards to claims 16 and 17 

16.    (Original)    The    refrigerant    system as recited in claim 15, wherein the impeller is part of a mixed compression stage, the mixed compression stage having both axial and radial components, the mixed compression stage having an inlet and an outlet.
17.    (Original)    The    refrigerant    system as recited in claim 15, wherein the impeller is part of a radial flow compression stage.
	Onodera teaches:
The refrigerant compressor as recited in claim 1, wherein the impeller is part of a mixed compression stage, the mixed compression stage having both axial and radial components, the mixed compression stage having an inlet and an outlet, (figure BA, paragraph 55)
The refrigerant compressor as recited in claim 6, wherein a radial compression stage is arranged in the main refrigerant flow path downstream of the mixed compression stage, (figure 1).
In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the compressor of Japikse, with the compressor of Onodera, because a conventional chiller uses a turbo-chiller to quickly reduce heat. 
In regard to claim 18, Japikse teaches (Original)    The    refrigerant compressor as recited in claim 15, wherein the second orifice (38) is upstream of trailing edges of the vanes. See Figure 1
 substantially axially relative to the axis. See Figure 1
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japikse (cited above) and further in view Brasz; Joost et al., US 20140208788 A1.

Japikse fails to teach:
10.    (Original)    The    refrigerant compressor as recited in claim 1, wherein a plurality of variable inlet guide vanes are arranged upstream of the inlet.
	Brasz teaches:
[0002] Refrigerant compressors are used to circulate refrigerant in a chiller via a refrigerant loop. One type of known refrigerant compressor operates at fixed speed and has a set of variable inlet guide vanes arranged at a compressor inlet, upstream from an impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the compressor of Japikse, with the variable inlet guide of Brasz, because the inlet guides regulate capacity during operation.
Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art fails to teach: wherein the channel extends helically relative to the axis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745